STATEMENT OF COSTS AND INSTRUCTIONS REGARDING PAYMENT OF MONETARY SANCTIONS
The following is a statement of the costs incurred by the Commission of five judges appointed pursuant to Rule II, Section 5 of the Supreme Court Rules for the Government of the Judiciary of *1492Ohio to review the report of the Hearing Panel of the Board of Commissioners on Grievances and Discipline in the above-captioned case. These costs are in addition to the expenses certified by the Secretary of the Board of Commissioners on Grievances and Discipline on November 10 and 25,1998. This statement of costs is entered pursuant to order of the Commission of five judges entered on February 5, 1999.
Dated: February 5,1999
Total Costs (Postage and Express Mail)
$143.75
The February 5, 1999 Commission order also directed the Secretary of the Commission to provide instructions to the respondent regarding the payment of all monetary sanctions. The respondent is hereby instructed to pay the fine of $2,500.00 and costs totaling $1,227.15 to the Supreme Court by certified check or money order on or before May 7,1999. The respondent is further instructed to pay attorney fees and expenses totaling $3,869.57 to the complainant by certified check or money order on or before May 7, 1999 and certify payment to the Secretary of the Commission. If the monetary sanctions are not paid in full on or before the required dates, interest at the rate of ten percent per annum shall accrue on the balance of unpaid sanctions, the respondent will be found in contempt, and the matter will be referred to the office of the Attorney General for collection.
BY ORDER OF THE COMMISSION.
Richard A. Dove Secretary to the Commission